DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
Applicant Remarks:
However, it is respectfully submitted that the user annotation input facilitating greedy active learning, the greedy active learning maintaining a balance of likely-positive instances and likely- negative instances for labeling as disclosed and claimed is patentably distinct from the disclosure that it is a challenge to select a learning technique which works well for imbalanced distributions as disclosed by Johnson. Specifically, it is respectfully submitted that maintaining a balance of likely-positive instances and likely-negative instances for labeling via greedy active learning as disclosed and claimed is patentably distinct from a support vector machine which works well for highly imbalanced data sets, as required by claims 1, 9 and 17. 
When discussing the element of receiving user annotation input regarding whether the first instance is a positive instance or a negative instance of the input category, the user annotation input facilitating greedy active learning, the greedy active learning maintaining a balance of likely-positive instances and likely-negative instances for labeling, the greedy active learning preventing an imbalanced distribution of positive instances and negative instances being selected from the unlabeled training set, the examiner cites to a combination of Johnson and Csomai. 
Examiner Response:
The examiner respectfully disagrees, in response to the applicants arguments regarding the Johnson reference. Johnson teaches a technique that helps balance highly imbalanced distributions of responsive and non-responsive documents in a corpus. The Johnson reference receives a set of unlabeled documents and then gathers the documents into subsets based on similarity. The documents are then presented to a user who labels each document as belonging or not belonging to a class or subclasses based on relevant documents that are presented to a user. The unlabeled documents are scored and ranked based on the user input or automatically. Although the applicant argues that Johnson doesn’t teach the claimed limitations, however the examiner believes that Johnson teaches a method for balancing the highly imbalanced distributions of responsive and non-responsive documents in a document collection. The examiner further argues that the support vector machine is also mentioned in the applicant’s specification as a possible known classifier that may be implemented. Therefore, the support vector machine of Johnson is applied to balance the highly imbalanced document datasets.

Applicant Remarks:
Specifically, the examiner cites to a portion of Johnson which sets forth a significant challenge in predictive coding is the selection of a learning technique which works well for highly imbalanced distributions of responsive and non-responsive documents in a document collection as well as publications report a support vector machine (SVM) as a robust learning technique that works well for highly imbalanced data sets (see e.g., Johnson, Paragraph [0046]) and a portion of Csomai which discloses if data is from a training set then the distribution of 
However, it is respectfully submitted that the user annotation input facilitating greedy active learning, the greedy active learning maintaining a balance of likely-positive instances and likely-negative instances for labeling as disclosed and claimed is patentably distinct from the disclosure that it is a challenge to select a learning technique which works well for imbalanced distributions as disclosed by Johnson. Specifically, it is respectfully submitted that maintaining a balance of likely-positive instances and likely-negative instances for labeling via greedy active learning as disclosed and claimed is patentably distinct from a support vector machine which works well for highly imbalanced data sets of Johnson and the balancing positive and negative examples to improve performance of a classifier of Csomai, as required by claims 1, 9 and 17. 
Specifically, these references teach away from each other where one reference (Johnson) is directed to a vector machine which works well for highly imbalanced data and the other reference is directed to balancing positive and negative examples to improved performance of the classifier. Additionally, neither Johnson or Csomai, taken alone or in combination, disclose or suggest, user annotation input facilitating greedy active learning, the greedy active learning  
maintaining a balance of likely-positive instances and likely-negative instances for labeling, much less the greedy active learning preventing an imbalanced distribution of positive instances and negative instances being selected from the unlabeled training set, as required by claims 1, 9 and 17. This deficiency of Johnson and Csomai is not cured by Daga. 
Accordingly, claims 1, 9, and 17 are allowable over Johnson, Daga, and Csomai. Claims 2-8 depend from claim 1 and are allowable for at least this reason. Claims 10-16 depend from 

Examiner Response:
	The examiner respectfully disagrees, in response to the applicants arguments regarding Johnson in view of Csomai. The examiner appreciates the applicant’s response however, Johnson in view of Csomai do not teach away from each other in that they are both attempting to solve a similar issue. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as stated above by applicant, Johnson is selecting a SVM that works well for highly imbalanced data sets and Csomai is further concerned with balancing data exampled to improve the performance of a classifier.
The applicant provides high level arguments towards specific features of the prior art which are mapped element to element in the office action. The examiner suggests amending further to specify the claimed limitations to overcome the prior art of record. 

Applicant Response:
Additionally, when discussing the element of performing the ranking if it is determined that one of the group of: no labeled instances associated with the input category are available in a collection of labeled instances and the collection of labeled instances is empty, the examiner cites to Webster. Specifically, the examiner cites to a portion of Webster which discloses that 
Accordingly, claims 2, 10 and 18 are allowable for at least this additional reason.
Examiner Response:
	The examiner respectfully disagrees, Wang teaches ranking documents that have not yet been associated with a category (Wang: Paragraph [0024] “a document is not initially associated with a category label. A unique label, e.g., a document identifier, can be assigned to each of the documents that is not initially associated with a category label, as described in further detail below.”). The examiner notes that Wang discusses a ranking step in which a category-topic model is used to rank determined sequences (Wang: Paragraph [0012] “ranking each of the determined sequences using the category-topic model;”). It is noted that one of ordinary skill in the art could identify that if a classification is performed and no labeled instances are found for that collection that it would be empty. Further, a step of ranking iteratively to perform a recalculation of the collection is commonly used in loops to mitigate the empty collection (a feature taught by Wang). Documents are labeled for classification and ranked, therefore if a collection is empty it would be obvious to perform a iteration to rank the documents into the empty collection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2017/0116544) in view of Daga (U.S. 2008/0162455) and Csomai (U.S. Patent No. 8,346,534).

Regarding claim 1, Johnson teaches a computer-implemented method for greedy active machine learning (Johnson: Paragraph [0031] “A principled machine learning approach for fulfilling this objective is known as active learning” A computer-implemented method for greedy active machine learning is taught as a principled machine learning approach for fulfilling this objective is known as active learning.), comprising: receiving source input, the source input comprising a plurality of unlabeled instances within a corpus of content (Johnson: Paragraph [0082] “This dataset has a total of 21,578 documents.” A plurality of unlabeled instances within a corpus of content is taught as a dataset has a total of 21,578 documents.) , the plurality of unlabeled instances providing an unlabeled training set (Johnson: Paragraph [0084] “receive a set of unlabeled documents” The plurality of unlabeled instances providing an unlabeled training set is taught as receive a set of unlabeled documents.); receiving an input category (Johnson: Paragraph [0098] “A subset of the documents are gathered through either judgmental sampling, e.g. keyword searches or other forms of manual gathering, or randomly that are considered the "seed set". These documents are presented to a user who labels each document as belonging, or not belonging, to a class or classes, e.g. relevant documents.” Receiving an input category is taught as belonging to a subset or class.); using a distributional semantics model to generate a similarity score for each unlabeled instance of the plurality of unlabeled instances (Johnson: Paragraph [0091] “Similar documents are determined by calculating a similarity score between two document profiles that measures some quality of sameness.” using a distributional semantics model to generate a similarity score for each unlabeled instance of the plurality of unlabeled instances is taught as calculating a similarity score between two document profiles that measures some quality of sameness.), the distributed semantics model comprising a Latent Semantic Analysis (Johnson: Paragraph [0091] “Another example frequently employed in eDiscovery would be document profiles represented by Latent Semantic Indexing, and using cosine similarity which would produce a score representing conceptual similarity.” The distributed semantics model comprising a Latent Semantic Analysis is taught as Latent Semantic Indexing. Paragraph [0082] “Latent Semantic Analysis (LSA)”); using a search engine to generate a search engine score for each unlabeled instance (Johnson: Paragraph [0065] “This dataset has a higher prevalence (25.98%) than the other datasets because a keyword search was run on the documents which filtered out a larger number of non-responsive documents” The keyword search has a prevalence percentage which is taught as a search engine score. Paragraph [0098] “A subset of the documents are gathered through either judgmental sampling, e.g. keyword searches or other forms of manual gathering, or randomly that are considered the "seed set".” Keyword searches are performed on a search engine.); using the similarity score for each unlabeled instance, the search engine score for each unlabeled instance, and the input category to rank the unlabeled instances (Johnson: Paragraph [0096] “the set of scores can be used to select a ranking of the unlabeled documents for further review, or to automatically select a label for each unlabeled document in the collection” The similarity score for each unlabeled instance, the search engine score for each unlabeled instance, and the input category to rank the unlabeled instances is taught as the set of scores can be used to select a ranking of the unlabeled documents for further review, or to automatically select a label for each unlabeled document in the collection.)…
selecting a first instance for annotation from a ranked collection of unlabeled instances when a first threshold for negative instances has been met, the first instance having the highest ranking of the unlabeled instances (Johnson: Paragraph [0107] “a probability of obtaining a negative document, P.sub.-c*P.sub.-(c-1). At step 1036, the apparatus 600 is operable to obtain a Kappa value L as A.sub.o-A.sub.e divided by (1-A.sub.0). At step 1038, the apparatus 600 is operable to compare the Kappa value L to the stopping threshold t.sub.stop to determine whether t.sub.stop.ltoreq.A.sub.o-A.sub.e/1-A.sub.e which indicates that the stopping criteria has been met.” A first threshold for negative instances has been met the first instance having the highest ranking is taught the stopping threshold for the probability of obtaining a negative document.); 

(Johnson: Paragraph [0032] “These documents are presented to a user who labels each document as belonging, or not belonging, to a class or classes, e.g. relevant documents.” The first instance to a user as a candidate instance for annotation with a positive label is taught as labeling a document as belonging to a class.); 

and, receiving user annotation input regarding whether the first instance is a positive instance or a negative instance of the input category (Johnson: Paragraph [0032] “These documents are presented to a user who labels each document as belonging, or not belonging, to a class or classes, e.g. relevant documents.” Receiving user annotation input regarding whether the first instance is a positive instance or a negative instance of the input category is taught documents are presented to a user who labels [User annotation] each document as belonging [positive], or not belonging[negative], to a class or classes [Category], e.g. relevant documents.), the user annotation input (Johnson: Paragraph: [0117] “These documents are presented to a user who labels each document as belonging, or not belonging, to a class or classes,” The user annotation input is taught as user labels that are inputted.) facilitating greedy active learning (Johnson: Paragraph [0031] “A principled machine learning approach for fulfilling this objective is known as active learning” Greedy active machine learning is taught as a principled machine learning approach for fulfilling this objective is known as active learning.), the greedy active learning(Johnson: Paragraph [0031] “A principled machine learning approach for fulfilling this objective is known as active learning” Greedy active machine learning is taught as a principled machine learning approach for fulfilling this objective is known as active learning.)….  the greedy active (Johnson: Paragraph [0031] “A principled machine learning approach for fulfilling this objective is known as active learning” Greedy active machine learning is taught as a principled machine learning approach for fulfilling this objective is known as active learning.)…

Johnson does not explicitly disclose , ranking the unlabeled instances being performed via a semantic search-based seed selector, the semantic search-based seed selector being implemented to perform the ranking;… maintaining a balance of likely- positive instances and likely-negative instances for labeling , …preventing an imbalanced distribution of positive instances and negative instances being selected from the unlabeled training set…

 Daga further teaches , ranking the unlabeled instances being performed via a semantic search-based seed selector (Daga: Paragraph [0053] “The documents 108 may then be ranked based on the just-determined similarity measure(s) (416), such as by the ranking logic 128.” Ranking the unlabeled instances being performed via a semantic search-based seed selector is taught as ranked based on the just-determined similarity measure of the documents selected by the seed document selector.) , the semantic search-based seed selector being implemented to perform the ranking (Daga: Paragraph [0026] “…the seed document selector 106, with one or more of the documents 114a, 114b of the plurality of documents 108, as selected by the document selection logic 112. In so doing, the document similarity detector 102 may perform a similarity analysis between, for example, the seed document 104 and the document”); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Active Learning for Technology-Assisted Review of Documents of Johnson with the Seed document selector and similarity ranking method of Daga in order to allow ranking the similarity measures of the plurality of documents and may rank at least a subset of the plurality of documents relative to one another to define the family of similar documents, thereby allowing improved search results, improved knowledge management, and/or better understanding and grasp of what documents and information are included within a large number of documents (Murdock: Paragraph [0054] “improved search results, improved knowledge management, and/or better understanding and grasp of what documents and information are included within a large number of documents.”).

Johnson in view of Daga do not explicitly disclose …maintaining a balance of likely- positive instances and likely-negative instances for labeling , …preventing an imbalanced distribution of positive instances and negative instances being selected from the unlabeled training set…
Csomai further teaches …maintaining a balance of likely- positive instances and likely-negative instances for labeling (Csomai: Col. 9 Line 23-27 “If the data is from a training data set, then in block 308, the distribution of positive and negative examples is balanced to an extent in order to improve the performance of the classifier performance in the machine learning algorithm.” Maintaining a balance of likely- positive instances and likely-negative instances for labeling is taught as the distribution of positive and negative examples is balanced to an extent in order to improve the performance of the classifier performance in the machine learning algorithm. Maintaining the balance is taught further by Fig. 3. If the positive and negative examples are not balanced they will be re-checked and further balanced.),  … preventing an imbalanced distribution of positive instances and negative instances being selected from the unlabeled training set (Csomai: Col. 9 Line 23-27 “If the data is from a training data set, then in block 308, the distribution of positive and negative examples is balanced to an extent in order to improve the performance of the classifier performance in the machine learning algorithm.” Preventing an imbalanced distribution of positive instances and negative instances being selected from the unlabeled training set is taught as the distribution of positive and negative examples is balanced to an extent in order to improve the performance of the classifier performance in the machine learning algorithm. Maintaining the balance is taught further by Fig. 3. If the positive and negative examples are not balanced they will be re-checked and further balanced [i.e. preventing an imbalanced distribution of positive instances and negative instances being selected].)…

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Johnson and Daga with the balanced distribution of positive and negative examples of Csomai in order to balance the distribution of positive and negative examples is balanced to an extent, thereby improving the performance of the classifier performance in the machine learning algorithm (Csomai: Col. 9 Lines 23-27 “improve the performance of the classifier performance in the machine learning algorithm.”). 

Claim 9 and 17 are similarly rejected, but for the recitation of “a processor (Johnson: Paragraph [0020] “comprises a processor and a memory that stores processor-executable instructions, wherein the processor interfaces with the memory to execute the processor-executable instructions”); a data bus coupled to the processor (Johnson: Paragraph [0135]“ The coupling of the set of processors and other components is typically through one or more busses”); and a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code used for active machine learning and comprising instructions executable by the processor (Johnson: Paragraph [0020] “comprises a processor and a memory that stores processor-executable instructions, wherein the processor interfaces with the memory to execute the processor-executable instructions”)” in claim 9, refer to claim 1 for further analysis. 

Regarding claim 3, Johnson in view of Daga teach the method of claim 1, Johnson further teaches further comprising: annotating the first instance with a positive label if it is a positive instance and with a negative label if it is a negative instance (Johnson: Paragraph [0032] “These documents are presented to a user who labels each document as belonging, or not belonging, to a class or classes, e.g. relevant documents.” The first instance to a user as a candidate instance for annotation with a positive label if it is a positive instance and a negative label if it is a negative instance is taught as labeling a document as belonging [positive] or not belonging [negative] to a class.); and adding the annotated first instance to the collection of labeled instances (Johnson: Paragraph [0100] “new documents can be added to the collection and other documents removed.” Adding the annotated first instance to the collection of labeled instances is taught as new documents can be added to the collection.).  

Claim 11 and 19 are similarly rejected, refer to claim 2 for further analysis.

Regarding claim 4, Johnson in view of Daga teach the method of claim 1, further comprising: 
selecting a second instance for annotation from the ranked collection of unannotated instances if a second threshold for positive instances has been met, the second instance having the lowest ranking of the unannotated instances (Johnson: Paragraph [0115] “the set of scores can be used to select a ranking of the unlabelled documents for further review, or to automatically select a label for each unlabelled document in the collection” Selecting a second instance for annotation from the ranked collection of unannotated instances if a second threshold for positive instances has been met, the second instance having the lowest ranking of the unannotated instances is taught by the set of scores can be used to select a ranking of the unlabelled documents for further review, or to automatically select a label for each unlabelled document in the collection, the document having a positive score and a stopping threshold (Paragraph [107]). When the stopping threshold is met the document is labeled.); 
annotating the second instance with a negative label, the annotating performed automatically (Johnson: Paragraph [0115] “the set of scores can be used to select a ranking of the unlabelled documents for further review, or to automatically select a label for each unlabelled document in the collection” Annotating the second instance with a negative label, the annotating performed automatically is taught as automatically select a label for each unlabelled document in the collection); and adding the annotated second instance to the collection of labeled instances (Johnson: Paragraph [0100] “new documents can be added to the collection and other documents removed.” Adding the annotated first instance to the collection of labeled instances is taught as new documents can be added to the collection.). 

Claim 12 and 20 are similarly rejected, refer to claim 2 for further analysis.

Regarding claim 5, Johnson in view of Daga teach the method of claim 4, Johnson further teaches further comprising: using the collection of labeled instances to train a machine learning system if equal number of positive instances and negative instances have been annotated (Johnson: Paragraph [0115] “A machine learning process is a series of steps by which a subset of documents are labelled, a classifier is trained using the labelled documents, a set of scores is generated for the unlabelled documents, and further documents are selected for labelling until an objective stopping criteria is met.” Using the collection of labeled instances to train a machine learning system if equal number of positive instances and negative instances have been annotated is taught as trained using the labelled documents, a set of scores is generated for the unlabelled documents, and further documents are selected for labelling until an objective stopping criteria is met [equal number of positive instances and negative instances have been annotated].).  

Claim 13 and 21 are similarly rejected, refer to claim 2 for further analysis.

Regarding claim 6, Johnson in view of Daga teach the method of claim 1, Johnson further teaches further comprising: using the similarity scores, the search engine scores, the input category, and the collection of labeled instances to re-rank instances of the source input (Johnson: Paragraph [0096] “the set of scores can be used to select a ranking of the unlabeled documents for further review, or to automatically select a label for each unlabeled document in the collection” The similarity score for each unlabeled instance, the search engine score for each unlabeled instance, and the input category to rank the unlabeled instances is taught as the set of scores can be used to select a ranking of the unlabeled documents for further review, or to automatically select a label for each unlabeled document in the collection. Paragraph [0132] “operable to construct an updated classification model” Updated classification model is taught as updating the rank or re-ranking.); and providing the re-ranked instances of the source input to the user (Johnson: Paragraph [0132] “the stopping criteria has been met to return the updated classification model” Providing the re-ranked instances of the source input to the user is taught as returning the updated classification model.).  

Claim 14 and 22 are similarly rejected, refer to claim 2 for further analysis.

Regarding claim 7, Johnson in view of Daga teach the method of claim 6, Johnson further teaches further comprising: receiving user input to revise the input category (Johnson: Paragraph [0068] “3). In addition, to the current hyperplane h.sub.c and available dataset D, both of these batch selection methods also have a user-defined parameter t .di-elect cons. [0, 1], which denotes a cosine similarity threshold.” Receiving user input to revise the input category is taught as user-defined parameter that selects a batch based on a similarity threshold.); and using the similarity scores, the search engine scores, and the revised input category to re- rank labeled and unlabeled instances of the source input (Johnson: Paragraph [0096] “the set of scores can be used to select a ranking of the unlabeled documents for further review, or to automatically select a label for each unlabeled document in the collection” Paragraph [0132] “operable to construct an updated classification model” The revised input category to re- rank labeled and unlabeled instances of the source input are taught as updating the classification model.).  

Claim 15 and 23 are similarly rejected, refer to claim 2 for further analysis.

Regarding claim 8, Johnson in view of Daga teaches the method of claim 7, Johnson further teaches further comprising: providing the re-ranked labeled and unlabeled instances of the source input to the user (Johnson: Paragraph [0132] “the stopping criteria has been met to return the updated classification model” Providing the re-ranked instances of the source input to the user is taught as returning the updated classification model.).  

Claim 16 and 24 are similarly rejected, refer to claim 2 for further analysis.

Claim 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2017/0116544) in view of Daga (U.S. 2008/0162455 ), Csomai (U.S. Patent No. 8,346,534) and Wang (U.S. 20120278332).

Regarding claim 2, Johnson in view of Daga teach the method of claim 1, Johnson in view of Csomai and Daga does not explicitly disclose further comprising performing the ranking on the unlabeled instances when it is determined that one of the group of: no labeled instances 
Wang further teaches performing the ranking if it is determined (Wang: Paragraph [0012] “ranking each of the determined sequences using the category-topic model;” Performing ranking is taught as ranking each of the determined sequences using the category-topic model.) that one of the group of: no labeled instances associated with the input category are available in a collection of labeled instances (Wang: Paragraph [0024] “ In some cases, a document is not initially associated with a category label. A unique label, e.g., a document identifier, can be assigned to each of the documents that is not initially associated with a category label, as described in further detail below.” No labeled instances associated with the input category are available in a collection of labeled instances is taught as a a document that is not initially associated with a category-label which is ranked and further assigned a category label.); and the collection of labeled instances is empty.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Johnson, Daga and Csomai with the method of ranking based on the category-topic model of Wang in order to assign a unique label to documents that have not yet been associated with a category, thereby using categories and topics to rank sequences of words to increase an accuracy and precision of the ranking (Wang: Paragraph [0014] “Using categories and topics to rank sequences of words increases an accuracy and precision of the ranking.”).

Claim 10 and 18 are similarly rejected, refer to claim 2 for further analysis.

Claim 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2017/0116544) in view of Daga (U.S. 2008/0162455), Csomai (U.S. Patent No. 8,346,534) and Zhu (U.S. 20170351710).

Regarding claim 25, Johnson in view of Daga teaches the non-transitory, computer-readable storage medium of claim 17, Johnson in view of Daga does not explicitly disclose the computer executable instructions are deployable to a client system from a server system at a remote location.
Zhu further teaches the computer executable instructions are deployable to a client system from a server system at a remote location (Zhu: Paragraph [0021], Line 6-11. “Server 104 further includes an interface (not shown) to allow a client such as client devices 101-102 to access resources or services provided by server 104. The interface may include a Web interface, an application programming interface (API), and/or a command line interface (CLI).”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Johnson, Daga and Csomai with the method for ranking images of Zhu in order to allow the executable instructions to be available on a server, thereby making it easier to access on an on-demand basis (Zhu: Paragraph [0021]). 

Regarding claim 26, Johnson in view of Daga teaches the non-transitory, computer-readable storage medium of claim 17, Johnson in view of Daga do not explicitly disclose the 
Zhu further teaches the computer executable instructions are provided by a service provider to a user on an on-demand basis (Zhu: Paragraph [0021], Line 6-11. “Server 104 further includes an interface (not shown) to allow a client such as client devices 101-102 to access resources or services provided by server 104. The interface may include a Web interface, an application programming interface (API), and/or a command line interface (CLI).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Johnson, Daga and Csomai with the method for ranking images of Zhu in order to allow the executable instructions to be available on a server, thereby making it easier to access on an on-demand basis (Zhu: Paragraph [0021]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123